     Case 1:19-mc-00145-TSC Document 270 Filed 09/21/20 Page 1 of 20
                                                                         1



 1                  BEFORE THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF COLUMBIA
 2

 3   IN THE MATTER OF THE FEDERAL   .      Case Number 19-mc-145
     BUREAU OF PRISONS' EXECUTION   .      Washington, D.C.
 4   PROTOCOL CASES.                 .     August 28, 2020
     - - - - - - - - - - - - - - - -       1:50 p.m.
 5

 6               TRANSCRIPT OF TELEPHONIC STATUS CONFERENCE
                   BEFORE THE HONORABLE TANYA S. CHUTKAN
 7                     UNITED STATES DISTRICT JUDGE

 8

 9   APPEARANCES:

10   For the Plaintiff:              JAMES K. STRONSKI, ESQ.
                                     Crowell & Moring LLP
11                                   590 Madison Avenue
                                     New York, New York 10022
12

13   For the Defendant:              JEAN LIN, ESQ.
                                     U.S. Department of Justice
14                                   Civil Division
                                     Federal Programs Branch
15                                   1100 L Street Northwest
                                     Room 11532
16                                   Washington, D.C. 20005

17

18

19

20

21   Official Court Reporter:        SARA A. WICK, RPR, CRR
                                     333 Constitution Avenue Northwest
22                                   U.S. Courthouse, Room 4704-B
                                     Washington, D.C. 20001
23                                   202-354-3284

24
     Proceedings recorded by stenotype shorthand.
25   Transcript produced by computer-aided transcription.
     Case 1:19-mc-00145-TSC Document 270 Filed 09/21/20 Page 2 of 20
                                                                                2



 1                                P R O C E E D I N G S

 2           (All participants present telephonically.)

 3                   THE COURT:   Good morning.   This is Judge Chutkan.

 4   Thank you all for convening so quickly.         Obviously, time is of

 5   the essence today, as we have an execution scheduled for 4:00.

 6           The reason I called is I think it's more efficient than

 7   having pleadings getting blown back and forth, and I have

 8   specific questions, particularly for counsel for plaintiff.

 9           I assume you have all given your names to Mr. Haley.       Who

10   will be speaking for plaintiff Nelson today?

11                   MR. STRONSKI:   Jim Stronski, Crowell & Moring, for

12   Mr. Nelson, Your Honor.

13                   THE COURT:   Thank you, Mr. Stronski.

14           Okay.    So I've reviewed the -- in light of -- you all saw

15   the circuit's order.         And I have reviewed the plaintiffs'

16   request for proposed findings of fact and the government's

17   response to -- it's actually Mr. Nelson's request to clarify

18   and/or amend my order issuing the injunction.

19           I have to be frank with you all that I'm a little -- I'm

20   not sure how the plaintiff is making out its irreparable injury

21   here.    I did not get -- I didn't find the plaintiffs' pleadings

22   to really hone in on that question.          And so I would -- well, let

23   me just pull it up.

24           I mean, I'm trying to -- can you respond, Mr. Stronski, to

25   the -- the government responds -- cites the Mitchell case and
     Case 1:19-mc-00145-TSC Document 270 Filed 09/21/20 Page 3 of 20
                                                                        3



 1   other cases that say that basically -- simply violating the

 2   statutory provision of the FDCA does not in and of itself

 3   establish irreparable harm in this case, and they do point to

 4   the fact that the Supreme Court has allowed, at least recently,

 5   four executions to take place, most recently being Mr. Mitchell

 6   on, I believe it was, Wednesday, none of which took place with a

 7   prisoner -- none of which occurred using pentobarbital that was

 8   procured by means of a prescription.

 9        And so I'm wondering if you can be more specific as to how

10   you establish irreparable injury as I must make a finding as

11   directed by the Circuit?

12              MR. STRONSKI:    Sure, Your Honor, and thank you for

13   making time on such short notice.

14              THE COURT:    Oh, of course.

15              MR. STRONSKI:    In the record, Your Honor, at docket

16   26-15, paragraph 12, is the declaration of Dr. Michaela Almgren,

17   an expert in compounding, who testifies by declaration that --

18   and it's in connection with the precipitation of pentobarbital

19   out of a compounded solution, that the precipitation of

20   pentobarbital out of the solution due to improper preparation or

21   storage is a major concern because subpotent pentobarbital

22   containing particulates can cause prolonged death in the

23   prisoner, to experience suffocation, drowning, or otherwise

24   severe respiratory --

25              THE COURT:    Isn't that really an Eighth Amendment
     Case 1:19-mc-00145-TSC Document 270 Filed 09/21/20 Page 4 of 20
                                                                                4



 1   claim, which the Supreme Court has addressed?        I'm not sure how

 2   that entitles you to relief in this case.

 3                MR. STRONSKI:   The Supreme Court has vacated the

 4   preliminary injunction relating to the Eighth Amendment, Your

 5   Honor.

 6           This, though, the irreparable harm is the harm of being

 7   administered a fatal dose of a drug that lacks the scientific

 8   studies to show that it is what they purport it to be.            And --

 9                THE COURT:   Well, are you --

10                MR. STRONSKI:   And that's the problem.

11                THE COURT:   Dr. Almgren's statement, are you saying

12   that the Court should take that and from that make a finding of

13   fact?

14                MR. STRONSKI:   The Court can make a finding of fact

15   that Mr. Nelson will be subject to this irreparable harm arising

16   from a drug, the potency of which is not established because

17   there's been no 365-day stability study.

18                THE COURT:   And how do you square that argument with

19   the fact that the Supreme Court has now in the last six weeks

20   allowed four executions to take place using this form of

21   pentobarbital?

22                MR. STRONSKI:   So the Supreme Court has allowed those

23   to take place, but the Supreme Court hasn't had this issue and

24   these fact-findings before it, Your Honor.        The Supreme Court

25   has not had the issue of -- has not had before it the issue of
     Case 1:19-mc-00145-TSC Document 270 Filed 09/21/20 Page 5 of 20
                                                                             5



 1   the fact that, in fact, the government is violating the Food,

 2   Drug, and Cosmetic Act by the way it's procuring and the way

 3   it's administering illegal substances that are unquestionably

 4   defined in the FDCA as a drug.      It is clearly a drug because it

 5   is in the USP.    That ends it there.     And so they simply didn't

 6   have the legal issue and the fact-findings we are asking Your

 7   Honor to make.

 8        The Eighth Amendment also -- I'm sorry, Your Honor.

 9                THE COURT:   No, go on.   Finish your point.

10                MR. STRONSKI:   My point is also, the Eighth Amendment

11   claim, a lot of the vacaturs here that we have seen deal with

12   the fact that there are other issues and obstacles to

13   establishing an Eighth Amendment claim.       And so the dismissal or

14   with the vacatur of preliminary injunction or permanent

15   injunction on the Eighth Amendment does not mean it would not be

16   appropriate to grant and uphold one on this APA claim.

17        It's undisputed that the government is violating the Food,

18   Drug, and Cosmetic Act.      The only issue is an alleged defect in

19   the order, and that can be corrected, because there is clear and

20   unmistakable irreparable harm to administer to --

21                THE COURT:   Well, that's the thing.    I don't think

22   it's clear, Mr. Stronski.     And that's what I'm having a hard

23   time with.    And I think the government drilled down on that in

24   their response, frankly.

25        Can you respond to their citation to United States v.
     Case 1:19-mc-00145-TSC Document 270 Filed 09/21/20 Page 6 of 20
                                                                           6



 1   Mitchell in which the inmate argued that he would suffer an

 2   irreparable harm due to the possibility that he could be

 3   executed by means of an illegal protocol?

 4        That argument was rejected, and --

 5              MR. STRONSKI:    Right, Your Honor, but that argument

 6   doesn't have our facts and our proposed fact-finding.         The

 7   government has -- there is an administrative record here that we

 8   are asking Your Honor to make factfindings based on that are not

 9   a part of the Mitchell case, or at least those findings weren't

10   made in the Mitchell case.

11        Specifically with respect to the stability studies that

12   were and weren't done, as far as we can tell, Your Honor -- and

13   I can go through them -- if you look at what the government

14   cites here, that the BOP intends to have passed -- that the

15   drugs have passed quality assurance, none of that is a completed

16   stability study.    And in fact, in the first grouping of AR

17   there, 970 to 1015, I can go over what every page is, but the

18   point is some of it is simply just qualifying that what they're

19   putting in solution is actually the right chemical substance.

20   We don't dispute that.     We don't dispute a lot of this.

21        But the point is that they are making an unapproved drug,

22   mixing it up, and then it sits on a shelf under conditions that

23   are unspecified for up to a year.

24              THE COURT:    The government has asserted, and I have no

25   reason to doubt their assertion, that they're not using an
     Case 1:19-mc-00145-TSC Document 270 Filed 09/21/20 Page 7 of 20
                                                                                  7



 1   expired drug.

 2           And moreover, I guess my question is really, is a technical

 3   violation of the FDCA here sufficient to constitute irreparable

 4   harm?

 5                MR. STRONSKI:   It is; it is.   My point on Mitchell

 6   simply was in addition to the lack of fact-finding, and the

 7   fact-finding here being the drug being used, Mitchell was about

 8   the protocol.    So there were different issues there factually.

 9           But if I understand Your Honor's question -- and if I'm not

10   answering it, please interrupt me -- if you look at the

11   administrative record, if you look at the testing that was done,

12   the testing that they refer to is all being -- this work was

13   started in May of 2019, and they have testing in May of 2019,

14   and then they have testing in July and August of 2019.

15           And it's in our brief, but if you look at the testing in

16   July -- well, if you look first at AR 1009, that shows what

17   appears to be initial testing as part of a stability study.            And

18   stability studies have to test sterility, to make sure it's

19   not -- not sterile, particulate matter because don't want -- you

20   want it in solution.    You don't want it out of solution.        So

21   there are limits there, and that's important.        Potency is a key

22   issue as well and then whether there are endotoxins.         There was

23   an initial done, but there is no later testing in the record at

24   least on anything except for potency.

25           And then --
     Case 1:19-mc-00145-TSC Document 270 Filed 09/21/20 Page 8 of 20
                                                                           8



 1              THE COURT:    But Mr. Stronski, what's your -- how do I

 2   square these technical -- your argument about the insufficiency

 3   of the study and the technical violation, the lack of

 4   prescription, the compounding, how do I square those arguments

 5   which all seem to go to technical violations of the statute --

 6   and I'm not saying that those aren't serious, but they're

 7   technical violations of the statute -- with the fact that the

 8   Supreme Court has allowed to go forward four executions in the

 9   last six weeks using the same version of the drug that the

10   government intends to use today?      How do you square those two,

11   your argument as to the violations with that fact, which I have

12   to consider?

13              MR. STRONSKI:    Right.   That fact, that the government

14   has allowed these to go forward --

15              THE COURT:    Not that the government has allowed; the

16   Supreme Court has allowed.     I understand your argument that the

17   Supreme Court addresses the claims before it.

18              MR. STRONSKI:    And that really is a key part of the

19   argument, because the Supreme Court didn't have these legal

20   claims and --

21              THE COURT:    And do you think you have a likelihood of

22   success on this argument before the Court?

23              MR. STRONSKI:    Absolutely, we do, because the

24   administration of a subpotent drug, if you look at the Almgren

25   declaration, will irreparably injure our client as he is put to
     Case 1:19-mc-00145-TSC Document 270 Filed 09/21/20 Page 9 of 20
                                                                               9



 1   death.   And that's the finding; that's the necessary finding.

 2        Additionally, the simple failure to get a prescription, the

 3   failure to have any medical professional involved in

 4   administering these drugs, the fact that you have a protocol

 5   that administers the amount of drugs and the same drug to a

 6   98-year-old 105-pound woman as it would a 28-year-old 450-pound

 7   man doesn't -- it medically is wrong.       It doesn't make sense.

 8   That's why a medical professional should be involved in this.

 9   Number 1, this should be a prescription.       And number 2, it

10   should be a drug that has proper quality controls.         It should be

11   approved, or it should be shown to be as good as something

12   that's approved at a minimum to avoid harm.

13        But the approval here is a technical violation, Your Honor,

14   but the fact that the approval means something, the approval

15   means that it, among other things, has been established that if

16   it says it has a one-year stability, it means that they have put

17   drugs that they made under room temperature and elevated

18   temperature for a year, and they have tested it on a regular

19   basis.   And if it falls below the purity, the potency required,

20   which is at least 92 percent, it fails.       And a failing dosage

21   here irreparably harms our client.

22        And in the first test that they did at elevated

23   temperatures, it failed, in July of 2019.        In August of 2019,

24   even under room temperature, it had lost almost a percentage

25   point and was on the low end of 108 to 92 percent in terms of
     Case 1:19-mc-00145-TSC Document 270 Filed 09/21/20 Page 10 of 20
                                                                              10



 1   the testing potency present.

 2           And so they have not established that they have what they

 3   say they have.       They have not established that they have a

 4   potent drug, and administrating a drug that is subpotent

 5   unquestionably as a matter of fact harms our client.

 6           Those facts have not been a part of Mitchell; those facts

 7   have not been a part of Mitchell.         Those facts have not been a

 8   part of any of the other cases.         Mitchell, of course, also is

 9   about protocol.

10           But Your Honor, those are the findings the Court can make

11   and we urge you to make and we think it appropriate to make

12   here.    And it's not been before -- this has not been before the

13   Circuit Court.       It has not been before the Supreme Court, Your

14   Honor, and we think it's appropriate and that irreparable harm

15   as a matter of fact does arise from the violation here of the

16   FDCA.

17                THE COURT:    Thank you, Mr. Stronski.

18           Who will be arguing for the government?

19                MS. LIN:    Your Honor, this is Jean Lin on behalf of

20   the government.

21                THE COURT:    I'm sorry.    Jean?

22                MS. LIN:    Jean Lin, L-i-n.

23                THE COURT:    Hi, Ms. Lin.    Sorry.   I didn't hear you.

24           All right.    Ms. Lin, let me ask you, why don't the

25   statements in the Almgren declaration regarding subpotent drugs,
     Case 1:19-mc-00145-TSC Document 270 Filed 09/21/20 Page 11 of 20
                                                                             11



 1   why don't those reach the level of establishing irreparable harm

 2   here?

 3                MS. LIN:   Your Honor, those are just speculations

 4   about what drug is going to be used to carry out any particular

 5   execution.

 6           I think the bottom line here is that the government has

 7   standard guidelines now about testing and about making sure that

 8   the drug is safe, has met all of the quality assurance standards

 9   that Mr. Nelson's counsel just laid out.        And the government is

10   also making sure that all of the drugs that will be used for any

11   execution will not be expired.

12           So I think that is the bottom line, is that the government

13   should be presumed to be acting in good faith and particularly

14   given that we have various -- we have guidelines that also set

15   forth those requirements.      So as a general matter, there is just

16   no showing that in this particular case somehow we're going to

17   be deviating from those guidelines.

18           And I think what it seems to be at issue here are two

19   things:    One is that counsel seems to be arguing that just the

20   violation of FDCA itself is per se irreparable, and of course,

21   we disagree with that.     And the D.C. Circuit also disagreed with

22   that, given the D.C. Circuit's conclusion that the permanent

23   injunction issued by this Court was not supported by such a

24   finding.

25           And the idea that there is no prescription was also before
     Case 1:19-mc-00145-TSC Document 270 Filed 09/21/20 Page 12 of 20
                                                                         12



 1   the Supreme Court the last time around when the Supreme Court

 2   reviewed the preliminary injunction issued by this Court.

 3              THE COURT:    Wait.   I'm sorry.    How -- I don't

 4   understand.    What do you mean it was before the Supreme Court?

 5              MS. LIN:    The fact that --

 6              THE COURT:    Are you saying that they didn't address it

 7   in their order, in their opinion?

 8              MS. LIN:    Well, it was -- there was no opinion, but

 9   there was also no noted dissent.       And the key there was that the

10   idea -- the claimed violation that there was no prescription was

11   before the Supreme Court, but the Supreme Court nevertheless

12   vacated the preliminary injunction issued by this Court.

13        But at a minimum, the D.C. Circuit yesterday made clear

14   that just the violation of the FDCA by itself would not be per

15   se irreparable --

16              THE COURT:    That's a little bit of a jump, Ms. Lin.

17   They simply said that the Court hadn't made sufficient findings,

18   you know, under the four-factor standard set forth in the eBay

19   case and the other case and hadn't made sufficient findings of

20   fact, among other things, with regard to irreparable injury.

21        So I think that's a leap to say that plaintiffs hadn't

22   established it.    Maybe the Court was saying this is a -- this

23   aspect is particularly troublesome.       But I don't know that

24   you -- I read the order to say that the order -- that my order

25   did not comply with the Rule 55 -- I can't remember if that's
     Case 1:19-mc-00145-TSC Document 270 Filed 09/21/20 Page 13 of 20
                                                                            13



 1   the rule I'm citing correctly, but the rule that requires

 2   certain findings of fact and conclusions of law.         But I'm not

 3   sure that you can read into that what you're saying.

 4              MS. LIN:    Well, Your Honor, if, in fact, a violation

 5   of the FDCA itself establishes irreparable injury, there seems

 6   no point for the D.C. Circuit to make a permanent injunction,

 7   because Your Honor's finding was that there was a violation of

 8   the FDCA, and that includes the violation of the prescription

 9   requirement at issue here.

10              THE COURT:    But the circuit didn't reach whether I was

11   right or not.    It just simply said that my conclusion wasn't

12   supported by sufficient findings of fact.        They did not opine on

13   whether my conclusion was correct or not.

14              MR. STRONSKI:    Your Honor, Jim Stronski, if I may.

15        I read the order as simply saying the injunction portion of

16   your finding wasn't supported by findings, not the merits.

17              MS. LIN:    Your Honor, if I may respond.

18              THE COURT:    Yes.

19              MS. LIN:    So the question here is that in order to say

20   that the Court's permanent injunction was not supported,

21   currently before the D.C. Circuit was Your Honor's findings

22   about that there's a violation of FDCA.        So even though Your

23   Honor didn't put it in the proper bucket, the ruling is there

24   for the D.C. Circuit to see.

25        So we, therefore, disagree that we can read the D.C.
     Case 1:19-mc-00145-TSC Document 270 Filed 09/21/20 Page 14 of 20
                                                                           14



 1   Circuit's ruling to say that, well, maybe there is irreparable

 2   injury but we just --

 3              THE COURT:    All I'm saying is I don't think we can

 4   read it to say one way or the other.       I think we can -- I read

 5   it to say there's -- you haven't presented sufficient basis in

 6   the way that it's required for your finding, and therefore,

 7   we're not reaching a finding.      I could be wrong.

 8        I don't think either side can take -- they're going to see

 9   what they want to see in it, but for the Court that has to

10   comply with it, I think what it is saying is that I need to --

11   before I can issue a permanent injunction, I need to make

12   certain findings in accordance with the Supreme Court's

13   guidelines.

14              MS. LIN:    If that's Your Honor's reading, then we

15   respectfully submit first that the mere violation of the FDCA

16   would not constitute per se irreparable harm.

17              THE COURT:    That's what I want to get to.

18              MS. LIN:    Yes.   And so we cited cases in our brief in

19   support of that proposition.

20        And so the second question is whether there is any specific

21   harm that's in the record upon which the Court could make a

22   factual finding.    And you know, our position is that the

23   administrative record is abundantly clear that there is -- that

24   what drugs the BOP is intending to use is going to be safe, it's

25   going to be -- I'm sorry, it's going to be unexpired, and it's
     Case 1:19-mc-00145-TSC Document 270 Filed 09/21/20 Page 15 of 20
                                                                        15



 1   going to be tested for quality assurance, and that is the record

 2   before this Court.

 3        To the extent that there was discussion about a time study,

 4   just to note that this issue was not before Your Honor the first

 5   time when Mr. Nelson moved for summary judgment, and so the

 6   government, obviously, didn't respond at that point.

 7              THE COURT:    Yes.   So let me ask you, Ms. Lin, if based

 8   on the record before me I find that the FDCA does require a

 9   prescription for the use of pentobarbital and the government

10   concedes it's not going to get a prescription, then that

11   violation of the -- tell me how that violation of the FDCA

12   doesn't establish irreparable injury, given that in death

13   penalty cases irreparable injury is usually not the thing

14   everybody is -- you know, given that it's a death penalty case,

15   obviously, and obviously, if the plaintiff is executed, that's

16   final.

17              MS. LIN:    If I understand Your Honor's question, we

18   don't think that there is any way to establish that the lack of

19   prescription in the death penalty context can establish

20   irreparable injury for the very reason Your Honor just

21   identified, which is that the intent of the drug is to kill the

22   inmate, if that answers your question about that subject.

23              THE COURT:    I think so; I think so.

24              MS. LIN:    But on the factual question, if I could just

25   talk quickly about the time study test that was raised by
     Case 1:19-mc-00145-TSC Document 270 Filed 09/21/20 Page 16 of 20
                                                                          16



 1   Mr. Nelson's counsel, I was just mentioning that that issue was

 2   not raised before Your Honor the first time.         But the --

 3                THE COURT:   You're right, it was not.

 4                MS. LIN:   Right.   And the response to that first is

 5   that we feel the BOP guidelines making sure that the drug is

 6   tested and not expired meets the standard, and there is no

 7   reason to question the government's representation to that

 8   effect because the government is presumed to act in good faith.

 9           But even on the time study itself, the administrative

10   record shows that the time study began in May and June of last

11   year.    So the 365 days naturally expired by June this year, and

12   then, therefore, the drug -- the testing is completed.

13           That last part is not in the administrative record, but the

14   point of the information in the administrative record at that

15   time when we compiled it last year showed that we are doing all

16   kinds of testing to ensure that the drug we use will be -- will

17   meet quality assurance.

18           And the compounding pharmacy also is a key factor here,

19   because it is the pharmacy that does meet several standards in

20   terms of when it compounds drugs, and part of that, again, is to

21   make sure the drug is tested for potency and all the other

22   factors that are required to be tested for such a drug.

23           So for that reason, the idea about there's going to be

24   unstable or some sort of subpotent drug we think is unwarranted

25   based on this record.     If the Court were to find so, then we
     Case 1:19-mc-00145-TSC Document 270 Filed 09/21/20 Page 17 of 20
                                                                               17



 1   would think that procedurally that's improper to do that now

 2   because we would then -- we would need to -- we would have a

 3   right to contest such information.

 4              THE COURT:    Okay.   Did you have any more points you

 5   wanted to make, Ms. Lin?

 6              MS. LIN:    Your Honor, we would just ask that the Court

 7   let us know as soon as you can about your ruling on this,

 8   because even though the execution is scheduled at 4:00, the

 9   process actually begins quite a bit before that time, and so if

10   Your Honor intends to rule, to let us know immediately if you

11   can so we can seek appellate review and there is at least

12   opportunity.

13              THE COURT:    Absolutely.

14        Mr. Stronski?

15              MR. STRONSKI:    Your Honor, we have the administrative

16   record that we have, and it's the only administrative record

17   that exists, and that record demonstrates that the stability

18   study that they did, counsel admitted, started in May.             In July,

19   one of them failed at elevated temperature --

20              THE COURT:    None of this was raised in your motion for

21   summary judgment, Mr. Stronski.

22              MR. STRONSKI:    It was in the record, but the summary

23   judgment motion, it was not, Your Honor.        It's been raised,

24   though, in several motions on appeal, and the government has not

25   disputed it, has not identified any other testing that was done.
     Case 1:19-mc-00145-TSC Document 270 Filed 09/21/20 Page 18 of 20
                                                                           18



 1        And the fact of the matter is that the administration of

 2   this sentence in violation of the FDCA does irreparably harm our

 3   client.   Our client will die when he's executed.        He will be

 4   executed, but he should be executed in a way that doesn't

 5   irreparably injure him, subject him to, among other things, a

 6   dose the potency of which we don't know because it hasn't been

 7   established.

 8        When counsel says the government won't use anything beyond

 9   its use date, what they're saying is they won't use anything

10   beyond a year, and I trust that's true.        But that's not the

11   issue at all.    The issue is whether scientifically this

12   unapproved drug that they've had a compounding pharmacy make is

13   stable and potent within the required range to be used in humans

14   when it's used.    And the record establishes that there's no

15   scientific basis for that, and absent that, our client is

16   irreparably harmed by the use of this drug now.

17        The fact that this is not -- the Supreme Court has not --

18   has allowed other executions to go forward is not dispositive of

19   this point, because this claim, legal claim and these facts have

20   not been before it in the record, Your Honor.

21              THE COURT:    All right.

22              MR. STRONSKI:    Lastly, I would just say that the FDCA

23   exists to protect humans to whom drugs are administered, and

24   allowing a drug that is a barbiturate to be administered without

25   a prescription and in a manner where it is not an approved drug
     Case 1:19-mc-00145-TSC Document 270 Filed 09/21/20 Page 19 of 20
                                                                            19



 1   is irreparable harm, Your Honor, as well per se.

 2        Thank you.

 3              THE COURT:    All right.    Thank you, everyone, for your

 4   time and attention in this.       I think we're all working very

 5   hard, and obviously, we're up against some serious deadlines.

 6        I will try to get a decision to you as quickly as possible,

 7   and my clerks will notify you as soon as it's coming down, I'm

 8   hoping within the next hour or so.       All right?

 9              MR. STRONSKI:    Thank you, Your Honor.

10              MS. LIN:    Your Honor --

11              THE COURT:    Yes, Ms. Lin.

12              MS. LIN:    Your Honor, when you say your clerk will

13   notify us, is that going to be by e-mail or by telephone?

14              THE COURT:    What would -- would e-mail be preferable?

15   Would it be more efficient?       Because by phone means we have to

16   get you all together.

17              MS. LIN:    Correct.    So we would greatly appreciate an

18   e-mail notice as soon as Your Honor has her decision.

19   Obviously, we are proceeding with the execution today at 4:00.

20   We will begin at about 2:00.

21              THE COURT:    All right.    We will e-mail you.

22        Thank you, everyone.

23        (Proceedings adjourned at 12:21 p.m.)

24
25
     Case 1:19-mc-00145-TSC Document 270 Filed 09/21/20 Page 20 of 20
                                                                        20



 1                  CERTIFICATE OF OFFICIAL COURT REPORTER

 2

 3              I, Sara A. Wick, certify that the foregoing is a

 4   correct transcript from the record of proceedings in the

 5   above-entitled matter.

 6

 7              Please Note:    This hearing occurred during the

 8   COVID-19 pandemic and is, therefore, subject to the

 9   technological limitations of court reporting remotely.

10

11

12   /s/ Sara A. Wick                          September 10, 2020

13   SIGNATURE OF COURT REPORTER               DATE

14

15

16

17

18

19

20

21

22

23

24

25
